                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:14−cr−00705
                                                           Honorable Gary Feinerman
Pablo Vega Cuevas, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 28, 2021:


         MINUTE entry before the Honorable Gary Feinerman:as to Pablo Vega Cuevas.
At the parties' request, the change of plea hearing set for 1/29/2021 [408] is stricken and
re−set for 2/16/2021 at 9:30 a.m. The parties shall submit the CARES order to the
Courtroom Deputy by 2/11/2021. Members of the public and media will be able to call in
to listen to this hearing. The call−in number is 571−353−2300 and the access code is
207081154. Counsel of record will receive an email prior to the start of the video hearing
with instructions to join the video. Persons granted remote access to proceedings are
reminded of the general prohibition against photographing, recording, and rebroadcasting
of court proceedings. Violation of these prohibitions may result in sanctions, including
removal of court issued media credentials, restricted entry to future hearings, denial of
entry to future hearings, or any other sanctions deemed necessary by the Court. Time is
excluded from 1/28/2021 through and including 2/16/2021, in the interest of justice,
pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv). Mailed notice. (jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
